908 F.2d 968Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Shirley STAGGS, Plaintiff-Appellant,v.R.G. HECKERMAN, Individually & in his Official Capacity, asDirector of Education, North Carolina Correctional Centerfor Women;  FAY LASSITER, Individually & in her OfficialCapacity as Superintendent of North Carolina CorrectionalCenter for Women;  Jennie Lancaster, Individually & in herOfficial Capacity as Director of Programs for the NorthCarolina Department of Corrections;  Samuel A. Wilson, III,Individually & in his Official Capacity as Parole CommissionChairman;  Joseph L. Hamilton, Individually & in hisOfficial Capacity as Director of Prisons;  Aaron J. Johnson,Individually & in his Official Capacity as Secretary ofCorrections, Defendants-Appellees.
No. 89-7057.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 21, 1989.Decided:  June 25, 1990.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Terrence W. Boyle, District Judge.  (C/A No. 88-455-CRT-BO).
Shirley Staggs, appellant pro se.
Jacob Leonard Safron, Deputy Attorney General, Raleigh, N.C., for appellees.
E.D.N.C.
AFFIRMED.
Before PHILLIPS, SPROUSE and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Shirley Staggs appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Staggs v. Heckerman, CA-88-455-CRT-BO (E.D.N.C. Feb. 7, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED